Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 09/10/2021 claims 1, 4, 7, 10, 13 are amended, claim 14 is canceled, leaving claims 1-13, 15-18 pending, wherein claims 1, 4, 7, 10, 13 are recited in independent form and incorporate allowable subject matter by way of the amendment. The Applicant has amended claims 1, 4, 7, 10, 13 by adding limitations which distinguish over the art made of record to overcome the previously held rejections. Claims 1, 4, 7, 10, 13 incorporate allowable subject matter not taught by the art made of record, which is also not an obvious combination of teachings thereof. 
Claim 1 as presently set forth contain the distinguishing limitations “receiving a maximum timing advance parameter expected for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter” in connection with the limitation “process UL signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, the determined processing duration value being based on the timing advance value and the maximum timing advance parameter received as a broadcast parameter from the network node” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. Claims 2, 3, 15 recite the same limitation based on dependence on claim 1 and are similarly distinguished from the prior art based on the dependence on claim 1 and the limitations noted above which are not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. 

Claim 7 as presently set forth contain the distinguishing limitations “receiving a maximum timing advance parameter expected for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter; and receiving uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, the determined processing duration value being based on the timing advance value and the maximum timing advance parameter received as a broadcast parameter from the network node” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. Claims 8, 9, 17 and recite the 
Claim 10 as presently set forth contain the distinguishing limitations “receive a maximum timing advance parameter expected for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter; and receive uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, the determined processing duration value being based on the timing advance value and the maximum timing advance parameter received as a broadcast parameter from the network node” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. Claims 11, 12, 18 and recite the same limitation based on dependence on claim 10 and are similarly distinguished from the prior art based on the dependence on claim 10 and the limitations noted above which are not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below.
Claim 13 as presently set forth contain the distinguishing limitations “receiving a maximum timing advance parameter expected for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter; and processing uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, the 
With regards to the prior art made of record U.S. Patent Application Publication No. 2016/0323070 (hereinafter D1), U.S. Patent Application Publication No. 2018/0139747 (hereinafter D2), U.S. Patent Application Publication No. 2018/0332605 (hereinafter D3), U.S. Patent Application Publication No. 2012/0155310 (hereinafter D4) represent the closest art made of record. D1, d2, d3, d4 do not disclose or receiving a maximum timing advance parameter expected for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter; and processing uplink, UL, signaling based on a processing timing, the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, the determined processing duration value being based on the timing advance value and the maximum timing advance parameter received as a broadcast parameter from the network node, as recited in amended independent claim 1, and similarly recited in independent claims 4, 7, 10, 13. 
D1 discloses identifying a timing advance parameter and a processing parameter for the UE and determining a hybrid automatic repeat request (HARQ) timing to the identified parameters. D1 does not appear to suggest or disclose is processing UL signaling based on a processing timing, "the processing timing being based on a timing advance value and a determined processing duration value determined by the user equipment, the determined processing duration value being based on the timing advance value and the maximum timing 
Turning to D2, D2 does not cure the deficiencies of D1, wherein D2 discloses that a user equipment (UE) and a base station may communicate according to a timing configuration that includes a time delay between uplink and downlink communications. The time delay may be based on UE capabilities, scheduling in the system, and an uplink timing advance. The UE may determine an uplink timing advance and transmit an indication of the uplink timing advance to the base station. Using the uplink timing advance, the base station may determine a timing configuration to use for communicating with the UE. The timing configuration may be dynamically configured based on the value of the uplink timing advance with respect to a timing advance threshold and may be shortened or lengthened depending on whether the uplink timing advance crosses the timing advance threshold. Multiple timing advance thresholds may be used, and a timing configuration may be selected accordingly. (D2: Abstract). 
In consideration of D2 as a whole, one of ordinary skill in the art would not draw the limitations reflecting a UE receiving a maximum timing advance parameter for any user 
Turning to D3, D3 describes methods of using a WTRU within a wireless communications network that include communicating with a serving cell in the wireless communications network and determining, based on downlink control information whether the WTRU shall transmit with a first transmission time interval, TTI, length, using a first set of transmission resources, or a second TTI length, using a second set of transmission resources. (D3: Abstract). The disclosure of D3 describes determining and using different TTI lengths, however such teaching of D3  cannot fairly be construed to disclose processing UL signaling based on a processing timing, "the processing timing Page being based on a timing advance value and a determined processing duration value determined by the user equipment, the determined processing duration value being based on the timing advance value and the maximum timing advance parameter received as a broadcast parameter from the network node" as recited in amended Claim 1 (and similarly in Claims 4, 7, 10 and 13). 
Finally, with respect to the limitation “receiving a maximum timing advance parameter for any user equipment in a cell containing the user equipment from a network node as a broadcast parameter" the Applicant has amended the claims to further recite the limitation "the determined processing duration value being based on the timing advance value and the 
Turning to D4, d4 is not fairly characterized as teaching the limitation in question. D4 describes methods for controlling transmissions between a wireless device and a base station. The methods comprise determining the quality of a radio uplink between the wireless device and the base station, the quality being based on at least one parameter associated with a previous transmission; setting a control parameter for controlling the transmission between the wireless device and the base station based on the determined quality of the radio uplink; and transmitting an initial transmission (D4: Abstract). Specifically d4 teaches that "[0040] the method may further comprise receiving at the wireless device an indication of a maximum timing advance used by wireless devices served by the base station. This maximum timing advance may be broadcasted by the base station and may be an indication of the maximum propagation delay of the wireless devices currently served by the base station. As such, the maximum timing advance may be an indicator of the size, i.e. the geometric dimensions, of the cell.  [0041] Using this information, the current timing advance may be determined based on the received maximum timing advance. In particular, the current timing advance may correspond to the maximum timing advance. In a similar manner, the access timing advance may be selected based on the current timing advance and the received maximum timing advance. By way of example, the access timing advance may be selected such that the probability of a collision with the initial transmissions of other wireless devices is reduced. For this purpose, it may be assumed that the other wireless devices transmit their initial transmissions at a timing advance of zero. Alternatively or in addition, the length of a payload 
For at least these additional reasons, Claims 1, 4, 7, 10 and 13 are allowed. Claims 2-3, 5-6, 8-9, 11-12 depend from claims 1, 4, 7, 10, 13 ad add further limitations, therefore the claims are allowed based on the same reasoning as set forth above. 


all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 4, 7, 10 and 13 as the remaining pending claims depend from claims 1, 4, 7, 10 and 13 and add further limitations, the prior art, alone or in combination fails to teach all the limitations and are not an obvious combination thereof, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-13, 15-18 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140071961 A1 to Nigam; Anshuman et al. discloses signal resource allocation information in an asymmetric multicarrier communication network. A MS communicates with a BS using asymmetric carriers consisting of at least one low frequency carrier (e.g., primary carriers) in a cellular band and at least one high frequency carrier (e.g., secondary carriers) in a millimeter Wave band. In one embodiment, the BS allocates resources for one or more transmit time 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643